Exhibit 10.1.1

AMENDMENT TO EMPLOYMENT AGREEMENT

OF APRIL 27, 1995

MODIFIED AUGUST 3, 2005

 

COMPENSATION COMMITTEE RESOLUTION OF INCREASED BENEFITS

FOR KEITH ROBBINS

 

WHEREAS, Mr. Robbins will reach the age 65 in February 2007 and has indicated
that he would consider working five additional years thereafter, and whereas the
Board has indicated its desire for Mr. Robbins to continue beyond his
65th birthday as chief Executive Officer and President of the Bancorp and Bank,
the Compensation Committee recommends the following supplemental benefits as
inducement for Mr. Robbins to continue service past age 65.

A.                                   Increasing his salary continuation benefits
from $150,000 per year (plus cost of living increases) for 20 years from the
date of retirement, to $175,000.00 per year (plus cost of living increases) for
20 years from the date of retirement. The benefit increase would be subject to
vesting at 25% per year, and Mr. Robbins would become vested in this increase at
the rate of an additional $6,250 per full year of employment past age 65.

B.                                     Provide life, supplemental life, health
and dental insurance coverage as presently provided to Mr. Robbins and family
(family to only include spouse and eligible dependent children as defined by the
Bank insurance policy), for a period not to exceed 20 years beginning after
retirement. Mr. Robbins would be entitled to 5 years of such coverage beginning
at the time of retirement, after he completes a full year of service past age 65
and such coverage would increase at the rate of 5 additional years of coverage
for each additional year of service completed by Mr. Robbins past age 65. In the
event, the Bancorp or Bank is unable to include Mr. Robbins into the Bancorp’s
or Bank’s group plan, the Bancorp and/or Bank will provide to Mr. Robbins, the
incremental amount of premiums for such health coverage above what Medicare
covers, to reach the same level of coverage provided at the time of retirement.
In addition, if there is a change in federal health care coverage to provide for
some type of a national health plan then the benefit for health coverage to Mr.
Robbins pursuant to this paragraph would only be the cost of the premiums above
that which is provided by the national health plan to provide him with the same
level of health coverage that he has at the time of retirement. Finally, if Mr.
Robbins or his family relocates to another state, the cost of benefits provided
by this paragraph would be limited to an amount not to exceed what the cost of
such benefits would be for California residents.

The Compensation Committee has determined the extra cost to the Company for the
supplemental salary continuation benefits.  This amount net of the tax savings
using an effective tax rate of 41% and net of the offset by the delayed payment
of current benefits), would not result in any increased expense to the Company,
assuming Mr. Robbins receives all of the proposed increase.  Based upon current
costs, the Compensation Committee has also determined the cost of the additional
life, supplemental life, health and dental insurance for 20 years for himself
and his family also would not have a cost to the bank, due to the savings from
the deferred payout of the retirement plan. As a consideration Mr. Robbins will
no longer accrue vacation credit as his contribution and responsibilities are
not directly associated with standard banking hours.

RESOLVED THAT, having considered the importance of Mr. Robbins continuing
employment past age 65 and the costs of the proposed increased benefits for Mr.
Robbins, the Compensation Committee recommends unanimously to the Board of
Directors of Community Valley Bancorp to approve (i) an amendment of Mr. Robbins
salary continuation agreement to provide for increasing his salary continuation
benefits from $150,000 per year (plus cost of living increases)


--------------------------------------------------------------------------------


for 20 years from date of retirement, to $175,000 per year (plus cost of living
increases) for 20 years from date of retirement, provided such benefit increase
would be subject to vesting at 25% per year, in which Mr. Robbins would become
vested in the increase at the rate of an additional $6,250 per year in salary
continuation benefits per full year of employment by Mr. Robbins past the age
65.and (ii) also provide continued life, supplemental life, health and dental
insurance coverage as presently provided to Mr. Robbins and family (family to
only include spouse and eligible dependent children as defined by the Bancorp’s
or Bank’s insurance policy), for a period not to exceed 20 years beginning after
retirement, with such extended coverage to begin with an initial 5 years of
coverage beginning at time of retirement after Mr. Robbins completes a full year
of service past age 65 and increasing at the rate of 5 additional years of such
coverage for each additional year of service completed by Mr. Robbins past age
65, provided that in the event, the Bancorp or Bank is unable to include Mr.
Robbins into the Bancorp’s or Bank’s group plan, the Bancorp and/or Bank will
provide to Mr. Robbins, the incremental amount of premiums for such health
coverage above what Medicare covers, to reach the same level of coverage
provided at the time of retirement and further provided that, if there is a
change in federal health care coverage to provide for some type of a national
health plan then the benefit for health coverage to Mr. Robbins after such
change would only be the cost of the premiums above that which is provided by
the national health plan to provide him with the same level of health coverage
that he has at the time of retirement, and finally provided that, if Mr. Robbins
or his family relocates to another state, the cost of benefits provided to Mr.
Robbins after retirement would be limited to an amount not to exceed what the
cost of such continued benefits would be for California residents.

FURTHER RESOLVED THAT, the providing of Mr. Robbins and his family with these
supplemental benefits are exclusive to Mr. Robbins and his family and that no
inference should be drawn that any other director, executive officer or employee
of Bancorp or Bank shall be entitled to similar supplemental benefits.

 

 

 

BANK:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUTTE COMMUNITY BANK

 

 

 

 

 

 

 

 

 

 

 

Date:

9-18-2006

 

By:

//s// Don Leforce

 

 

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

Date:

9-12-2006

 

 

By:

//s// K C Robbins

 

 

 

 

 

Keith C Robbins

 

 

 

 


--------------------------------------------------------------------------------